Court of Appeals, State of Michigan

                                                ORDER
                                                                               Patrick M. Meter
People of Ml v Jaqavice Deonnel l Grace                                          Presiding Judge

Docket No.      322653                                                         Stephen L. Borrello

LC No.          14-039775-FC                                                   Jane M. Beckering
                                                                                 Judges


               The Court orders that the motion for reconsideration is GRANTED, and this Court's
opinion issued November 17, 2015 is hereby VACATED. A new opinion is attached to this order.




         METER, P.J., would deny the motion for reconsideration.




                          A true copy ente red and certi fi ed by Jerome W. Zimmer Jr .. Chief Clerk, on




                                 JAN 14 2016
                                         Date